
	

113 HR 518 IH: To amend the Reclamation States Emergency Drought Relief Act of 1991 for the purposes of extending the Reclamation States Emergency Drought Relief Act of 1991 through 2018, and for other purposes.
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 518
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Markey (for
			 himself, Mrs. Napolitano,
			 Mr. Ben Ray Luján of New Mexico,
			 Mr. Grijalva,
			 Mr. Sablan,
			 Mr. Holt, Ms. Hanabusa, Ms.
			 Chu, Ms. Slaughter,
			 Mr. Hinojosa, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Reclamation States Emergency Drought Relief
		  Act of 1991 for the purposes of extending the Reclamation States Emergency
		  Drought Relief Act of 1991 through 2018, and for other
		  purposes.
	
	
		1.Drought relief
			(a)Termination of
			 authoritySection 104(c) of the Reclamation States Emergency
			 Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking
			 2012 and inserting 2018.
			(b)Authorization of
			 appropriationsSection 301 of the Reclamation States Emergency
			 Drought Relief Act of 1991 (43 U.S.C. 2241) is amended—
				(1)by striking
			 90,000,000 and inserting $110,000,000; and
				(2)by striking
			 2012 and inserting 2018.
				2.Climate
			 variability reviewSubsection
			 (e) of section 203 of the Reclamation States Emergency Drought Relief Act of
			 1991 (43 U.S.C. 2223(e)) is amended as follows:
			
				(e)ReviewThe
				contingency plans shall include provisions for periodic review to assure
				adequacy of the contingency plan to respond to current conditions, as well as
				address projected long-term climate variability and change, and such plans may
				be modified
				accordingly.
				.
		
